  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1422 
In the House of Representatives, U. S.,

June 16, 2010
 
RESOLUTION 
Honoring the Department of Justice on the occasion of its 140th anniversary. 
 
 
Whereas the Department of Justice officially came into existence on July 1, 1870, through an Act of Congress establishing it as an executive department of the government of the United States with the Attorney General as its head; 
Whereas pursuant to the Act, the Department was charged with providing the means for enforcing Federal laws, furnishing legal counsel in Federal cases, and construing the laws under which other Federal executive departments act; 
Whereas there are currently 93 United States attorneys stationed throughout the United States, Puerto Rico, the Virgin Islands, Guam, and the Northern Mariana Islands, serving as the Nation’s principal litigators and chief Federal law enforcement officials for their specific region, under the direction of the Attorney General; 
Whereas the Department of Justice comprises 7 specialized divisions, including the Antitrust Division, Civil Division, Civil Rights Division, Criminal Division, Environment and Natural Resources Division, National Security Division and the Tax Division, also including the Federal Bureau of Investigation, the Bureau of Prisons, the United States Marshals Service, the U.S. Central Bureau-International Criminal Police Organization, the Drug Enforcement Administration, the Bureau of Alcohol, Tobacco, Firearms, and Explosives, and the Office of Justice Programs; 
Whereas in 2006, the Department of Justice recognized the danger threatening the United States due to technology-assisted exploitation crimes targeting children, and responded by launching Project Safe Childhood, an effort which has resulted in record numbers of arrests and prosecutions of individuals who seek to commit sexual crimes against children; 
Whereas in the past decade the Department of Justice has obtained approximately 1,300 convictions for financial crimes; 
Whereas the Department of Justice responded to the significant increase in the number of firearms-related violent crimes in small geographic areas by creating the Violent Crime Impact Team (VCIT) initiative and since 2004 has arrested more than 14,100 gang members, drug dealers, felons in possession of firearms, and other violent criminals, including more than 2,800 identified as “worst of the worst” criminals; 
Whereas the Department of Justice plays a key role in the fight against international drug trafficking; 
Whereas in the past 8 years, the Department of Justice has disrupted 8, and dismantled 2, Priority Target Organizations (PTOs); 
Whereas Operation FALCON (Federal and Local Cops Organized Nationally) is a series of nationwide fugitive apprehension operations coordinated by the Department of Justice, and has resulted in the collective capture of more than 55,896 dangerous fugitive felons since its inception in 2005; 
Whereas since 2004, the Department of Justice has led the 2 largest multinational law enforcement efforts ever directed at online piracy, involving simultaneous efforts in 12 countries, more than 200 searches and arrests in more than 30 States, more than $100,000,000 in seized pirated works, and a total of 112 felony convictions to date; and 
Whereas the Department of Justice’s accomplishments are numerous and have played a significant part in securing the safety and security of the families and communities of the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the Department of Justice on the occasion of its 140th anniversary; 
(2)commends the men and women of the Department of Justice for their tireless commitment to pursuing justice, combating major domestic and international crimes, ensuring civil liberties, and protecting the people of the United States; and 
(3)encourages the Department of Justice to continue its mission of pursuing the administration of justice for all people in the United States.  
 
Lorraine C. Miller,Clerk.
